DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020, 01/08/2021, 12/03/2021, 06/02/2022 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the second timer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 12, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. US. 2017/0013554.
Regarding claim 1, Jain discloses a  method for determining a state of a terminal device, comprising:
receiving, by a terminal device [UE of Fig. 1], configuration information from an access network device [eNB], wherein the configuration information [see Para. 0043 – information that is part of RRC Connection Release] is configured to instruct the terminal device to enter an inactive state [RRC_Idle state]; and 
[0037] According to some embodiments, a controlling entity, such as eNodeB 110 or eNodeB 112 of FIG. 1 or a MME, can receive (or otherwise know) UE characteristic information including mobility characteristic information and/or data transmission characteristic information (e.g. communication data load and/or communication type). Based on the UE characteristic information, the controlling entity can decide on a power savings configuration for the UE, which modify UE behavior while in the RRC idle state 316 and/or the ECM Idle state 308. Modifying the behavior of the UE while in the RRC Idle state 316 and/or ECM Idle state 312 can include modifying the DRX cycle time to be outside the parameters of the existing standard and/or modifying the work the UE performs (or data the UE keeps) during the RRC Idle state 316 and/or ECM Idle state 312. As noted above, these modifications may be communicated to the UE through a Passive Paging message, or a message according a current standard (e.g. current paging message or other message).

[0041] The UE enters RRC Idle state 612 in a variety of ways, such as when RRC Connection Release (illustrated by 616) is received from an eNodeB (such as eNodeB 110 or eNodeB 112). While in RRC Idle state 612, the UE can perform various activities such as monitoring network paging activity, and/or monitoring system information broadcasts. The UE controls mobility in the RRC Idle state 612. Other optional activities or characteristics can include Deep Idle state 614 configuration (discussed more fully below). Finally, depending on the configuration of RRC Idle state 612, RRC Idle may reduce the procedures performed and/or the data or other information kept by the UE while in the RRC Idles state 614.

[0043] Transition from the RRC Idle state 612 or RRC Connected 610 to RRC Deep Idle state 614 can be based on a variety of triggers (illustrated by 618). One trigger may be information received as part of RRC Connection Release (like 616). Other triggers may be the expiration of an inactivity timer (which happens when there is no UL/DL data detected during the “on” portion of a DRX cycle), or expiration of a length of time or some other mechanism.

determining, by the terminal device, whether to enter a power saving mode [RRC_Deep Idle state] under the inactive state, wherein a radio frequency module of the terminal device in the power saving mode is off [Para. 0044].
[0043] Transition from the RRC Idle state 612 or RRC Connected 610 to RRC Deep Idle state 614 can be based on a variety of triggers (illustrated by 618). One trigger may be information received as part of RRC Connection Release (like 616). Other triggers may be the expiration of an inactivity timer (which happens when there is no UL/DL data detected during the “on” portion of a DRX cycle), or expiration of a length of time or some other mechanism.

[0044] In RRC Deep Idle state 614, the intent is to reduce power consumption to a minimum. Therefore, various processing circuitry can be put in a low power or off position. During such time, no or perhaps reduced mobility measurements may be made, no paging may be monitored, and no system information broadcasts may be monitored, or combinations thereof. In one embodiment, transceiver and related processing circuitry are powered off. In another embodiment, provisions are made for paging or other information directed to the UE while in the RRC Deep Idle state 614. Such received information can be either discarded (such as when the transceiver and related circuitry is powered off) or retained in a buffer or other storage area for later processing when the UE transitions out of RRC Deep Idle state 614.

Regarding claim 2, Jain discloses  the configuration information is further configured to instruct the terminal device to enter the power saving mode [see Para. 0043], and determining, by the terminal device, whether to enter the power saving mode under the inactive state comprises: entering, by the terminal device, the power saving mode while entering the inactive state according to the configuration information [see Fig. 6].

    PNG
    media_image1.png
    612
    869
    media_image1.png
    Greyscale

Regarding claim 4, Jain discloses determining, by the terminal device, whether to enter the power saving mode under the inactive state comprises: starting, by the terminal device, a first timer in response to the terminal device entering the inactive state; and entering, by the terminal device, the power saving mode in response to timeout of the first timer [see Fig. 6 – signal 620 – DI TIMER EXPIRED].
Regarding claim 8, Jain discloses A method for determining a state of a terminal device, comprising:
determining, by an access network device, whether a terminal device enters a power saving mode under an inactive state, 
[0037] According to some embodiments, a controlling entity, such as eNodeB 110 or eNodeB 112 of FIG. 1 or a MME, can receive (or otherwise know) UE characteristic information including mobility characteristic information and/or data transmission characteristic information (e.g. communication data load and/or communication type). Based on the UE characteristic information, the controlling entity can decide on a power savings configuration for the UE, which modify UE behavior while in the RRC idle state 316 and/or the ECM Idle state 308. Modifying the behavior of the UE while in the RRC Idle state 316 and/or ECM Idle state 312 can include modifying the DRX cycle time to be outside the parameters of the existing standard and/or modifying the work the UE performs (or data the UE keeps) during the RRC Idle state 316 and/or ECM Idle state 312. As noted above, these modifications may be communicated to the UE through a Passive Paging message, or a message according a current standard (e.g. current paging message or other message).
wherein a radio frequency module of the terminal device in the power saving mode is off, and
[0044] In RRC Deep Idle state 614, the intent is to reduce power consumption to a minimum. Therefore, various processing circuitry can be put in a low power or off position. During such time, no or perhaps reduced mobility measurements may be made, no paging may be monitored, and no system information broadcasts may be monitored, or combinations thereof. In one embodiment, transceiver and related processing circuitry are powered off. In another embodiment, provisions are made for paging or other information directed to the UE while in the RRC Deep Idle state 614. Such received information can be either discarded (such as when the transceiver and related circuitry is powered off) or retained in a buffer or other storage area for later processing when the UE transitions out of RRC Deep Idle state 614.

sending, by the access network device, configuration information to the terminal device, wherein the configuration information is configured to instruct the terminal device to enter the inactive state and instruct whether to enter the power saving mode under the inactive state [Para. 0037; Fig. 6].
[0043] Transition from the RRC Idle state 612 or RRC Connected 610 to RRC Deep Idle state 614 can be based on a variety of triggers (illustrated by 618). One trigger may be information received as part of RRC Connection Release (like 616). Other triggers may be the expiration of an inactivity timer (which happens when there is no UL/DL data detected during the “on” portion of a DRX cycle), or expiration of a length of time or some other mechanism.

Regarding claim 12, Jain teaches a terminal device [UE 116], comprising:
a processor [200 Fig. 2]; and
a memory [202], wherein the memory is configured to store a computer program executable by the processor; and
a transceiver [204], configured to send and receive information under control of the processor, 
wherein the processor is configured to: 
control the transceiver to receive configuration information from an access network device, the configuration information being configured to instruct the terminal device to enter an inactive state; and 
determine whether to enter a power saving mode under the inactive state, a radio frequency module of the terminal device in the power saving mode being off [see discussion in claim 1].
Regarding claim 17, Jain discloses the processor is specifically configured to: in response to the terminal device entering the power saving mode, start a third timer; and in response to timeout of the third timer, make the terminal device to enter a communication mode from the power saving mode, a radio frequency channel of the terminal device in the communication mode being on [Para. 0045 - UE may transition out of the RRC Deep Idle state 614 in a variety of ways, depending on the particular example. In one example, transition from RRC Deep Idle 614 to RRC Idle 612 occurs upon expiration of a particular length of time (illustrated by 620)].
Regarding claim 18, Jain discloses the processor is specifically configured to: determine a time length of the third timer by negotiation between the terminal device and the access network device; or determine a time length of the third timer by negotiation between the terminal device and the core network device [Para. 0045].
Regarding claim 19, Jain discloses the processor is specifically configured to: determine to make the terminal device to enter a communication mode from the power saving mode according to a paging-area update cycle, wherein a radio frequency channel of the terminal device in the communication mode is on [Para. 0046 - UE may transition out of the RRC Deep Idle state 614 when the UE has UL data that it determines should not wait until the expiration of the length of time].
Regarding claim 20, Jain discloses a access network device [eNodeB of Fig. 1 and 2], comprising:
a processor [200]; and 
a memory [202], wherein the memory is configured to store a computer program executable by the processor; and
a transceiver [204], configured to send and receive information under control of the processor, wherein the processor is configured to:
determine whether a terminal device enters a power saving mode under an inactive state, wherein a radio frequency module of the terminal device in the power saving mode is off [see discussed Paragraph in claim 1]; and
 control the transceiver to send configuration information [RRC Connection Release] to the terminal device, wherein the configuration information is configured to instruct the terminal device to enter the inactive state and instruct whether to enter the power saving mode under the inactive state [see signal 616 and 618 of fig. 6].
[0041] The UE enters RRC Idle state 612 in a variety of ways, such as when RRC Connection Release (illustrated by 616) is received from an eNodeB (such as eNodeB 110 or eNodeB 112). While in RRC Idle state 612, the UE can perform various activities such as monitoring network paging activity, and/or monitoring system information broadcasts. The UE controls mobility in the RRC Idle state 612. Other optional activities or characteristics can include Deep Idle state 614 configuration (discussed more fully below). Finally, depending on the configuration of RRC Idle state 612, RRC Idle may reduce the procedures performed and/or the data or other information kept by the UE while in the RRC Idles state 614.

[0043] Transition from the RRC Idle state 612 or RRC Connected 610 to RRC Deep Idle state 614 can be based on a variety of triggers (illustrated by 618). One trigger may be information received as part of RRC Connection Release (like 616). Other triggers may be the expiration of an inactivity timer (which happens when there is no UL/DL data detected during the “on” portion of a DRX cycle), or expiration of a length of time or some other mechanism.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,  9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claims 1-2 or 4 or 8 above, and further in view of Martinez Tarradell et al. US Pub. No. 2017/0245213 (“Martinez”).
Regarding claim 3, Jain does not expressly teach sending, by the terminal device, capability information to the access network device, wherein the capability information is configured to indicate whether the terminal device supports the power saving mode and the configuration information is determined by the access network device according to the capability information.
Martinez teaches a techniques for minimizing power consumption in terminal device where one technique to convey power saving related information can be through a Radio Resource Control (RRC) Connection Release or an equivalent message in RRC. The new RRC power saving mode is referred to herein as a Radio Resource Control Deep Idle (RRC Deep Idle) mode or an RRC Deep Idle state and can also be understood to be a sub-state within an RRC_Idle state or power saving mode that a UE could apply when in an RRC_Idle state.  Specifically, Martinez teaches sending, by the terminal device, capability information to the access network device, wherein the capability information is configured to indicate whether the terminal device supports the power saving mode
[0020] In an example, a technique to identify support of the new RRC power saving mode can include determining whether the UE can support extreme delays, such as when a first packet is sent while the UE is in the new RRC power saving mode. In another example, identifying support of the new RRC power saving mode can include sending or receiving an indication that a UE supports the new functionality of the RRC power saving mode, which can include an indication from a UE, from an eNodeB, to a UE, to an eNodeB, or any combination of these indications.

and the configuration information is determined by the access network device according to the capability information.
[0019] In an example, the RRC Connection Release message or another RRC message already existing or a new RRC message can trigger power saving techniques. The RRC Connection Release message or an equivalent message can also indicate or convey information to the UE to save extra power, such as extended Discontinuous Reception (DRX) Cycle value, support, activation or related parameters (e.g. other timers in relation to how often periodic TAU needs to be done based on an extended DRX Cycle). The RRC Connection Release message or an equivalent message can include releasing the Cause Indicator to have the UE transition to the new RRC power saving mode (e.g., RRC Deep Idle state or RRC Deep Idle mode sub-state within RRC Idle). Additionally, the RRC Connection Release message or an equivalent message can include timers related to the new RRC power saving mode.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combine the teachings of the cited reference because they both directed to the method for minimizing power consumption in terminal device.  Martinez teachings of sending, by the terminal device, capability information to the access network device, wherein the capability information is configured to indicate whether the terminal device supports the power saving mode and the configuration information is determined by the access network device according to the capability information would allow for eNodeB to efficiently provide power saving function to a terminal device without storing large amount of information regarding to the different type of terminal devices.  
Regarding claim 9, Jain receiving, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state.
Jain does not expressly teach before determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state, the method further comprising: 
receiving, by the access network device, capability information from the terminal device or a core network device, the capability information being configured to indicate whether the terminal device supports the power saving mode, 
wherein determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state comprises: 
in response to the capability information indicating that the terminal device supports the power saving mode, determining, by the access network device, the terminal device to enter the power saving mode under the inactive state, or, 
in response to the capability information indicating that the terminal device does not support the power saving mode, determining, by the access network device, the terminal device not to enter the power saving mode under the inactive state.
Martinez teaches another method for minimizing power consumption in terminal device.  Specifically, Martinez teaches 
before determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state, the method further comprising: 
receiving, by the access network device, capability information from the terminal device or a core network device, the capability information being configured to indicate whether the terminal device supports the power saving mode, 
[0020] In an example, a technique to identify support of the new RRC power saving mode can include determining whether the UE can support extreme delays, such as when a first packet is sent while the UE is in the new RRC power saving mode. In another example, identifying support of the new RRC power saving mode can include sending or receiving an indication that a UE supports the new functionality of the RRC power saving mode, which can include an indication from a UE, from an eNodeB, to a UE, to an eNodeB, or any combination of these indications.

[0022] The new RRC power saving state can be a dynamic setting that can include being enabled or disabled depending on UE specific requirements. The dynamic setting can include an indication, such as through Non-Access Stratum (NAS) protocol data unit (PDU) or an RRC message. In an example, the indication can include a NAS PDU sent by the UE to the Mobility Management Entity (MME) having Power Saving Related information, such as Attach or Tracking Area Update (TAU) request. The MME can also convey the information to the eNodeB such as through the context transfer. In an example, the indication can include an RRC message sent by the UE including sending Power Saving related Information through the uplink RRC messages to the eNodeB, such as by RRC Connection reconfiguration complete or RRC Connection setup complete indications. The Power Saving related Information can include the deactivation or activation of the new RRC power saving mode through a new information element, such as a Boolean or enumerator indicator. The Power Saving related Information can also include new Timer values related to the new RRC power saving mode, such as a timer to indicate when the UE should enter into the new RRC power saving mode or a timer to indicate how long the UE should stay in the new RRC power saving state before coming back. In an example, the new Timer values can be included in an RRC message sent to the eNodeB or in the NAS PDU information sent to the MME by the UE through TAU or Attach.

wherein determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state comprises: 
in response to the capability information indicating that the terminal device supports the power saving mode, determining, by the access network device, the terminal device to enter the power saving mode under the inactive state [see Fig. 1], or, 
[0019] In an example, the RRC Connection Release message or another RRC message already existing or a new RRC message can trigger power saving techniques. The RRC Connection Release message or an equivalent message can also indicate or convey information to the UE to save extra power, such as extended Discontinuous Reception (DRX) Cycle value, support, activation or related parameters (e.g. other timers in relation to how often periodic TAU needs to be done based on an extended DRX Cycle). The RRC Connection Release message or an equivalent message can include releasing the Cause Indicator to have the UE transition to the new RRC power saving mode (e.g., RRC Deep Idle state or RRC Deep Idle mode sub-state within RRC Idle). Additionally, the RRC Connection Release message or an equivalent message can include timers related to the new RRC power saving mode.

[0029] In an example, the UE RRC Connection can be released so that the UE transitions from the RRC Connected state 106 to the RRC Idle state 104 by using Connected to Idle transition using indication 118, such as by a network indication through RRC Release Timer. The UE can transition from the RRC Idle state 104 to the RRC Connected state 106 by using Idle to Connected transition 116, including by establishing an RRC Connection, such as by a network indication through a page or a UE decision due to UL data or by the expiration of periodic timers (e.g., TAU periodic timer or T3412). The UE can transition from the RRC Idle state 104 to the RRC Deep Idle state 102 by using the Idle to Deep Idle transition 108, such as by a UE decision due to the expiration of a timer (e.g., an active timer or reachable timer or idle timer). The UE can transition from the RRC Deep Idle state 102 to the RRC Idle state 104 by using the Deep Idle to Idle transition 110, such as by a UE decision due to Mobile-Originated (MO) or DL data or the expiration of a timer (e.g., a TAU timer or unreachable timer or power saving timer). The UE can thus transition from the RRC Deep Idle state 102 to the RRC Connected state 106 via the RRC Idle state 104 by using Deep Idle to Idle transition 110 and Idle to Connected transition from Deep Idle 114, and the UE can establish an RRC Connection.

in response to the capability information indicating that the terminal device does not support the power saving mode, determining, by the access network device, the terminal device not to enter the power saving mode under the inactive state [inherent when terminal device only support RRC Idle state].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jain an Martinez before the effective filing date of the present application for the same reason as discussed in claim 3.
Regarding claim 11, Martinez teaches the configuration information comprises a time length of a first timer, the first timer is configured to be started in response to the terminal device entering the inactive state, and in response to timeout of the first timer, the terminal device enters the power saving mode [Para. 0022, 0029].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claims 1 above.
Regarding claim 6, Jain teaches determining, by the terminal device, whether to enter the power saving mode under the inactive state comprises: after the terminal device receives the configuration information from the access network device [signal 616 of fig. 6], determining, by the terminal device, to enter the power saving mode [614] according to a preset condition [DI Timer Expired]; entering, by the terminal device, the inactive state [612] and the power saving mode [614].  Jain does not expressly teach ending, by the terminal device, acknowledgement information to the access network device, the acknowledgement information being configured for the access network device to determine that the terminal device is under the inactive state and the power saving mode.  However, Examiner takes Official Notice that such feature is old and well known in the art of power saving.  One of ordinary skill in the art would motivated the provide such feature in order to inform the operating status of the terminal device to an access network device.  Thus prevent premature transmitting of data.
Regarding claim 7, Jain teaches determination of the terminal device to support the power saving mode; the terminal device being a terminal device aiming at power saving; a service in the terminal device allowing the terminal device to enter the power saving mode [see discussion in claim 1 and Fig. 6]; 
a mode of a service of the terminal device, where the mode of the service comprises at least one of following parameters: a time interval of arrival of the service at the terminal device, a frequency of arrival of the service at the terminal device, a duration of the service at the terminal device, a data volume of a data packet in the service and the amount of the data packet; and motion information of the terminal device, the motion information being configured to indicate at least one of a motion state or a movement rate of the terminal device [Para. 0031 - In times of lower activity or even no activity at all, the base station can activate a discontinuous reception (DRX) mode so the UE devices can power down its transceivers for some time;  Para. 0037 - According to some embodiments, a controlling entity, such as eNodeB 110 or eNodeB 112 of FIG. 1 or a MME, can receive (or otherwise know) UE characteristic information including mobility characteristic information and/or data transmission characteristic information (e.g. communication data load and/or communication type). Based on the UE characteristic information, the controlling entity can decide on a power savings configuration for the UE].

Claims 5, 10, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jain as applied to claim 1 and 4, or 8, or 20 above, and further in view of Wang et al. US Pub. No. 20190098549 (“Wang”).
Regarding claim 5, Jain teaches a time length of a the first timer [see discussion in claim 4].  Jain does not expressly teach the configuration information is further configured to indicate a time length of the first timer.
Wang presents another invention relates to the field of  wireless communications technologies where a CPE configured to determine whether the suspend function of the UE is allowed to be enabled and send a message includes suspension trigger condition information, used to indicate a condition under which the RAN node can trigger enabling of the suspend function of the UE (In the suspend state, the air interface resource between the UE and the access network is released, so that energy and power can be saved).  Specifically, Wang teaches the message is further configured to indicate a time length of the first timer.
[0102] It should be noted that when the result of the determining sent by the CPE 106 indicates that the RAN node is allowed to enable the suspend function of the UE 102, the RAN node may enable the suspend function of the UE 102 when a specific trigger condition is met, that is, instruct the UE 102 to enter the suspend state. If the result of the determining sent by the CPE 106 indicates that the RAN node is not allowed to enable the suspend function of the UE 102, even if the trigger condition is met or the UE 102 actively initiates a request to enter the suspend state, the RAN node may not perform an operation of enabling the suspend function of the UE 102.

[0105] Optionally, when the result of the determining of the CPE 106 is that the suspend function of the UE 102 is allowed to be enabled, the result of the determining may further include suspension trigger condition information, used to indicate a condition under which the RAN node or the UE 102 can trigger entering of the suspend state. For example, the suspension trigger condition information may be duration information. The RAN node or the UE 102 may set a timer based on the duration information. When a time period in which there is no data transmission between the RAN node and the UE 102 exceeds duration corresponding to the duration information, that is, the timer expires, the RAN node or the UE 102 may request to enter the suspend state.

[0131] Optionally, the attach accept message may further include suspension trigger condition information, used to indicate a condition under which the UE can trigger entering of a suspend state. For example, the suspension trigger condition information may be duration information. The UE may set a timer based on the duration information. When a time period in which there is no data transmission between the RAN node and the UE exceeds duration corresponding to the duration information, that is, the timer expires, the UE may request to enter the suspend state.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Jain and Wang before the effective filing date of the present application.  Both Jain and Wang are in the same field of endeavor (minimized power consumption for a UE).  Wang specifically teaches configuration information is further configured to indicate a time length of the first timer to avoid blindly triggering the UE to enter power saving mode, thereby improving network performance [as suggested by Wang in Para. 0133].
Regarding claim 10, Wang teaches receiving, by the access network device [RAN 104], auxiliary information from the core network device [CPE 106], wherein the auxiliary information comprises at least one of: 
whether the terminal device presently allows the power saving mode to be entered,
[0100] The CPE 106 may determine, based on information about a service requested by the UE 102, device type information of the UE 102, terminal capability information of the UE 102, network capability information, movement track information of the UE 102, or the like, whether the suspend function of the UE 102 is allowed to be enabled. The network capability information may be capability information of a network device in the network, for example, information indicating whether a radio access network node RAN node that currently provides a service for the UE supports the suspend function. If the current RAN node does not support the suspend function, it may be considered that the current network does not support the suspend function. Certainly, the CPE 106 may also perform determining based on a combination of some of the foregoing information. This is not limited in the present disclosure.

[0101] Step 204: The CPE 106 sends a result of the determining in Step 202 to an RAN node that is currently connected to the UE 102, and the RAN node may determine, based on the result of the determining, whether to enable the suspend function of the UE 102.

whether a service being processed by the terminal device allows the power saving mode to be entered, 
a Quality of Service (QoS) requirement of a service in the power saving mode, 
a type of the terminal device; or 
a mode of a service and motion information of the terminal device, wherein the mode of the service comprises at least one of following parameters: a time interval of arrival of the service at the terminal device, a frequency of arrival of the service at the terminal device, duration of the service at the terminal device, a data volume of a data packet in the service and the amount of the data packet; and the motion information is configured to indicate a motion state and/or a movement rate of the terminal device, 
wherein determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state comprises: 
determining, by the access network device, whether to allow the terminal device to enter the power saving mode under the inactive state according to the auxiliary information. 
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Jain with the feature as discussed above of Wang.  The motivation for doing so would has been to improve system performance by preventing the terminal device to enter power saving mode without a specific capability.  
Regarding claim 21, Jain in view of Wang teaches the configuration information comprises a time length of a first timer, the first timer is configured to be started in response to the terminal device entering the inactive state, and in response to timeout of the first timer, the terminal device enters the power saving mode [see discussion in claim 4 and 5].
Regarding claim 22, Jain in view of Wang teaches the transceiver is further configured to send the time length of the first timer to the core network device [RAN node], the time length of the first timer being configured for the core network device to determine time of sending service data to the terminal device [Para. 0101, 0105 of Wang].
Regarding claim 23, Jain teach the processor is further configured to: control the transceiver to receive the service data from the core network device; determine a first starting moment when the terminal device enters the power saving mode according to the first timer [see Fig. 1, Para. 0037].  Jain does not expressly teach control the transceiver to send the service data to the terminal device before the first starting moment.  However, this feature is deemed to be inherited to the system of Jain as indicated in Para. 0041 where the UE enters RRC Idle state when RRC Connection Release (illustrated by 616) is received from an eNodeB.  Therefore, the eNodeB should able to send the service data to the terminal device since the eNodeB already known when the UE is entering into the power saving mode.  
Regarding claim 24, Jain teaches the processor is further configured to: determine a time length of a third timer by negotiation between the access network device and the terminal device, wherein the third timer is configured to be started in response to the terminal device entering the power saving mode, the terminal device enters a communication mode from the power saving mode in response to timeout of the third timer, and a radio frequency channel of the terminal device in the communication mode is on [Para. 0045].
Regarding claim 25, Jain teaches configuration information comprises the time length of the third timer [Para. 0045 - the length of time is configured by an eNodeB as part of the RRC Connection Release].
Regarding claim 26, Jain teaches send the time length of the third timer to the core network device, the time length of the third timer being configured for the core network device to determine the time of sending the service data to the terminal device [Para. 0045 - the length of time can be configured as part of an of Open Mobile Alliance Device Management (OMA-DM) procedure or as part of subscriber identity module, over-the-air (SIM-OTA) procedure or as part of an HLR/HSS subscription. In still another example, the length of time can be configured as part of a broadcast by an eNodeB for a special category of devices (perhaps those with certain mobility characteristic information and/or data transmission characteristic information (e.g. communication data load and/or communication type)].
Regarding claim 27, Jain teaches control the transceiver to receive the service data from the core network device [inherent – see fig. 1]; determine a third starting moment when the terminal device enters the communication mode according to the third timer; and control the transceiver to send the service data to the terminal device after the third starting moment [Para. 0045 - UE may transition out of the RRC Deep Idle state… upon expiration of a particular length of time.  the length of time is configured by an eNodeB as part of the RRC Connection Release.  Therefore eNodeB would know to send the service data to the terminal device after the third starting moment].
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 12 above, and further in view of Banerjea et al. US Patent No. 9,485,728 (“Banerjea”).
Regarding claim 13, Jain teaches the processor is specifically configured to:
after the transceiver receives the configuration information from the access network device, make the terminal device to enter the inactive state and determine according to the preset condition that the terminal device is capable of entering the power saving mode under the inactive state [see discussion in claim 1, 12, and fig. 6].  
Jain does not teach a transceiver is further configured to:
send request information to the access network device, the request information being configured for the terminal device to request for entering the power saving mode under the Inactive state; and 
receive response information from the access network device according to the request information, the response information being configured to instruct the terminal device whether to enter the power saving mode; and
the processor is specifically configured to:
determine whether to make the terminal device to enter the power saving mode according to the response information.
Banerjea teaches method in a communication device includes receiving from a station a request to enter a power save mode.  Specifically, Banerjea teaches 
a transceiver [see Fig. 5] is further configured to:
send request information to the access network device, the request information being configured for the terminal device to request for entering the power saving mode; and  
receive response information from the access network device according to the request information, the response information being configured to instruct the terminal device whether to enter the power saving mode; and
the processor is specifically configured to:
determine whether to make the terminal device to enter the power saving mode according to the response information.
FIG. 4 is a sequence diagram 100 of an example power management technique addressing these issues, according to an embodiment. The top horizontal line 102 in FIG. 4 represents an AP (e.g., AP 16 of FIG. 1), and the bottom horizontal line 104 represents a station that is associated with the AP (e.g., station 14 of FIG. 1). In the example embodiment shown in sequence diagram 100, when the station desires to enter a power save mode (e.g., an enhanced WNM-sleep mode), the station initiates a first handshake with the AP. Specifically, the station sends a power save mode request 110 to the AP, and receives a power save mode response 112 from the AP. In an embodiment, the power save mode request 110 includes an information element indicating that the station wishes to enter the power save mode, and indicating the sleep interval (e.g., the maximum duration that the station 14 may sleep without waking to listen for a beacon, in an embodiment). In various embodiments, the sleep interval is a fixed duration, or has a duration selectable by the station 14. In some embodiments and/or scenarios, the sleep interval is on the order of seconds, and substantially longer than permissible DTIM periods used in the IEEE 802.11 power management technique of FIG. 2.

In various embodiments, the power save mode response 112 includes one or more information elements confirming that the station is entering the power save mode, and/or confirming the traffic parameters included in the power save mode request 110. In an embodiment, the station does not enter the power save mode unless the station receives the power save mode response 112, to ensure that the AP has not rejected the request to enter the power save mode.

The station enters the power save mode by switching to a sleep state in which the station consumes less power and thus prolongs battery life. In one embodiment, the station conserves power in the sleep state by powering down various portions of circuitry within the station, and/or providing a lower bias current to various portions of circuitry within the station. In some embodiments, the station cannot receive, and/or cannot transmit, any signals while in the sleep state. In other embodiments, the station can only receive, and/or can only transmit, certain types of signals (e.g., control signals) while in the sleep state. [col. 6 line 57 to col. 7 line 42]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Jain with the steps discussed above of Banerjea.  The motivation for doing so would have been to prevent the terminal device from entering power saving mode prematurely.  
Regarding claim 14, Banerjea teaches the response information is configured to instruct the terminal device not to enter the power saving mode [see col. 7 lines 24-31].  Banerjea does not expressly teach response information comprises a rejection reason of the access network device.  However, such feature is merely design consideration to a person of ordinary skill in the art to include rejection reason because Applicant has not disclosed that the rejection reason provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the response discussed by Banerjea or the claim rejection reason  because both trying to prevent the terminal device from enter a power saving mode.
Regarding claim 15, Jain in view of Banerjea teaches the processor is specifically configured to:  in response to reception of the response information, start the second timer, and in response to timeout of the second timer, enter the power saving mode [see Fig. 6 of Jain – DI Timer Expired].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s) “the response information comprises a time length of the second timer”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2017/0257904 to Mildh et al. teach, based on the correlation, the access node (620) controls a connection of the user equipment (610) with the cellular network. This may involve deciding whether to release the user equipment (610) to idle mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115